Title: [Diary entry: 30 August 1788]
From: Washington, George
To: 

Saturday 30th. Thermometer at 79 in the Morning 84 at Noon and 79 at Night. Calm, & clear till towards 3 Oclock when there was a pretty hasty shower for a few minutes.  Rid to the Plantations at Muddy hole—Dogue run—Frenchs and the Ferry. The work at all, was precisely the same as yesterday. Finished to day, getting in and stacking all the grain at the Ferry. Cleaned up a stack of Oats wch. had been threshed out in the Neck which yielded 81 Bushls. The stack was small, but of the shortest Oats. The Wheat from the English seed was also threshed & cleaned—of the red there was but 3 pecks. Of the other (White or Harrison Wheat) 13¼—vast loss in both—the goodness of the sort, of both, much questioned. The quantity of ground sowed at the Ferry in Wheat may be abt. 30 acres—on which  Bushels was bestowed—viz. 18 bushls. from Muddy hole 18 bushls. from Captn. Speak and 3 bushls. of the White or Harrison Wheat from England. NB. This last was sown on the North part of the field next the Woods and Stoney field.